DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Species 4 (Figs. 18A-21C, claims 1-20) in the reply filed on 17 May 2022 is acknowledged. Upon further consideration and in view of applicant's arguments presented in the reply filed on 17 May 2022 that features in Species 3 (Figs. 9-17B) and elected Species 4 (Figs. 18A-21C) are similar or substantially related to one another structurally and that examination and search of both Species 3 and 4 would not present a burden on the examiner, the examiner has rejoined Species 3 (Figs. 9-17B) with elected Species 4 (Figs. 18A-21C) and action upon claims 1-20 now follows.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The language and scope of claim 11 is deemed indefinite and unclear with the language of claim 10 since “a removable and replaceable insert” is not being positively claimed (preamble language of claim 10 and lines 5-6) whereas the body of claim 11 appears to be claiming “the removable insert” (“further comprising the removable insert”). If applicant intends to positively recite and claim “the removable insert”, such should be clearly and positively recited in claim 11, i.e., claim 11 would recite 
– …further comprising a removable and replaceable insert… --

					Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 5-7, 9-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2002/0028313 (hereinafter Blum et al. ‘313).
	As for claim 1, Blum et al. ‘313 discloses in Figs. 24A-24F and 24C-24C, for example, a doormat assembly comprising: a mat frame backing section or base 2450 including “a central area” (a broad recitation; e.g., a “central” area between left and right sides) and a peripheral area surrounding the central area; a frame assembly defined by a plurality of components 2400 (e.g., perimeter sections 2410, 2411, etc.) formed separately from the base 2450 (Fig. 24A) and forming a frame with a central opening for exposing the central area of the base (at least if insert 2335 or 2370 was not placed therein; Figs. 24C-24C and 24D); and a removable insert 2335 (tacky insert 2335; paragraph [0145]) or non-tacky insert 2370 unsecured to the base 2450 and “sized to fit” (a broad recitation; tacky insert 2335 (still) fits therein; also, non-tacky insert 2370 is “sized to fit in a floor mat frame assembled from components described above” as recited in paragraph [0142]) within the central opening of the frame assembly so as to cover the central area of the base (Fig. 24D), wherein the frame assembly comprises a plurality of side members 2410, 2411 and a plurality of corner portions 2420 engaged with the side members 2410, 2411 to form the frame (Figs. 24A, 24C and 24D), and wherein the removable insert 2335 is removable through the central opening in the frame and replaceable, if so desired (Fig. 24D; paragraph [0145]).
	As for claim 5, wherein the frame assembly (e.g., perimeter sections 2410, 2411) overlaps with at least a portion of the peripheral area of the base 2450 (Fig. 24C-24C), and the peripheral area of the base 2450 is configured to engage with the frame assembly 2410, 2411 (also through fastener 2425, 2465; paragraph [0144]; Fig. 24C-24C).
	As for claim 6, wherein the peripheral area of the base 2450 and the frame assembly 2410, 2411 are configured to interlock with one another (at least through fastener 2425, 2465; paragraphs [0142]-[0144]; Fig. 24C-24C) so as to restrict lateral shifting of the frame assembly relative to the base.
	As for claim 7, wherein the size of the removable insert 2370 corresponds to the size of the central opening of the frame assembly (non-tacky insert 2370 is “sized to fit in a floor mat frame assembled from components described above” as recited in paragraph [0142]; Figs. 24C and 24D).
	As for claim 9, wherein each of the plurality of corner portions 2420 forms a gap or space 2460 between adjacent side members 2411, 2411 engaged therewith (Fig. 24C-24C; paragraph [0143]).
	To avoid a redundant rejection, claim 10 is rejected similarly as claims 1 and 6 above. It is also noted that a removable and replaceable insert is not being positively claimed (preamble language of claim 15 and lines 9-10).
	As well as claim 11 is understood, as stated above for claim 10, it is also noted that a removable and replaceable insert is not being positively claimed (preamble language of claim 10 and lines 5-6). Even assuming arguendo that claim 11 was positively claiming a removable and replaceable insert, such is taught by Blum et al. ‘313 and rejected similarly as claim 1 above.
	To avoid a redundant rejection, claim 13 is rejected similarly as claim 1 above. 
	To avoid a redundant rejection, claim 15 is rejected similarly as claims 1 and 9 above. It is also noted that a removable and replaceable insert is not being positively claimed (preamble language of claim 10 and lines 5-6).

8.	Claims 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,859,073 (hereinafter Callas).
	As for claim 10, the patent to Callas discloses in Figs. 1 and 5-7, for example, a floor mat or doormat (if so desired) assembly 1 “configured for use with a removable and replaceable insert” (not a positive limitation but see removable and replaceable sheet member or insert 11; col. 4, line 1) comprising: a bottom layer or base 19 including a central area and a peripheral area surrounding the central area (Fig. 7; col. 4, lines 65-66); a frame member or assembly 10 formed separately from the base 19 and forming a frame (10) with a central opening for exposing the central area of the base 19 (e.g., if inserts 11, 23 were not inserted therein but also the insert is not being positively claimed; Fig. 7; col. 5, lines 32-40); wherein the central opening in the frame is “configured to receive the removable and replaceable insert so as to cover the central area of the base” (not a positive limitation), and wherein the base 19 and the frame 10 (through bottom layer 16 which is part of the frame 10; col. 5, lines 32-35) are shaped to interlock (through linear ribs 17 and linear grooves 18 and notwithstanding that adhesive might also be used; Figs. 5-7) with one another to restrict lateral shifting of the frame 10 assembly relative to the base 19 (Fig. 7; “bottom layer 19 which is affixed to bottom layer 16…to provide additional support”; col. 4, line 59 to col. 5, line 8).
	As well as claim 11 is understood, further comprising the removable insert 11 or 23 sized to fit within the central opening of the frame assembly and to cover the central area of the base (Fig. 7).
	As for claim 14, wherein one of an upper surface of the base 19 and an abutting surface of the frame assembly 16 includes a groove channel and the other one of the upper surface of the base 19 and the abutting surface of the frame assembly 16 includes a rib or protrusion configured to engage with the channel so as to restrict lateral shifting of the frame assembly relative to the base 19 (Figs. 5-7; also see claim 10 above).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. 	Claims 2, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. ‘313 in view of U.S. Patent Application Publication US 2002/0092110 (hereinafter Blum et al. ‘110). 
Blum et al. ‘313 discloses all of the recited subject matter as previously recited above with the exception of the central area of the base including a plurality of through openings for draining fluids. Blum et al ‘110 teaches a doormat comprising a bottom layer or base 14 including a plurality of through openings 16 throughout the base for draining fluids (Figs. 23 and 24: paragraphs [0157] and [0164]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Blum et al. ‘313 base with plurality of through openings as suggested by Blum et al. ‘110 for draining fluids. Blum et al. ‘313 already suggests that materials of the floor/door mat (e.g., the base) could be made from water-resistant (waterproof) materials such as rubber or plastic (paragraphs [0159] and [0160]).

12.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. ‘313 in view of Blum et al. ‘110 as applied to claims 1 and 2 above, and further in view of U.S. Patent Application Publication US 2011/0123761 (hereinafter Wright). 
Wright teaches in Figs. 11 and 13, for example, a mat/doormat assembly 200 comprising through openings 212 are hexagonally-shaped openings arranged in a honeycomb pattern throughout a central area of a layer and wherein each of the through openings includes a beveled edge at 217 (paragraph [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified Blum et al. ‘313 doormat assembly with openings which are hexagonally-shaped openings arranged in a honeycomb pattern throughout  the central area of the base wherein each of the through openings includes a beveled edge as suggested by Wright for facilitating draining fluids. It should further be noted that Wright teaches that these openings 212 could also be circular, oval, elliptical or polygonal in cross-section showing it is well known and obvious to use drainage openings of various cross-sections.



Allowable Subject Matter
13.	Claims 8 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 8 is allowable over the prior art since the prior art fails to adequately teach or suggest all the limitations of claim 1 and claim 8, in particular, wherein each side member is configured to engage with a corresponding corner portion by fitting an end of one of the side member and the corresponding corner portion into a recess in an end of the other one of the side member and the corresponding corner portion.
	Claim 16 is allowable over the prior art since the prior art fails to adequately teach or suggest all the limitations of claim 15 and claim 16, in particular, wherein each of the plurality of side members does not overlap with any other of the plurality of side members.
	Claim 17 (along with dependent claim 18) is allowable over the prior art since the prior art fails to adequately teach or suggest all the limitations of claim 15 and claim 17, in particular, wherein each side member is configured to engage with a corresponding corner portion by fitting an end of one of the side member and the corresponding corner portion into a recess in an end of the other one of the side member and the corresponding corner portion. 
	Claim 19 is allowable over the prior art since the prior art fails to adequately teach or suggest all the limitations of claim 15 and claim 19, in particular, wherein each of the plurality of side members includes a rounded outer side edge defining a portion of an outer periphery of the frame assembly and a beveled inner side edge forming a portion of an inner periphery of the frame assembly.




Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Kessler and Love et al. are pertinent to various doormat arrangements.





15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723